DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 8,106,933, hereafter Park) in view of Holzer. (US 4,363,459)

Park does not explicitly teach the slot interface comprising: a first guide member to form part of a channel, the first guide member comprising: a first guide wall; a first panel portion substantially parallel to and in contact with the frame; and a second panel portion defining a first aperture, the second panel portion not in contact with the frame.
Holzer teaches a slot interface (bracket member 12) comprising: a first guide member to form part of a channel, the first guide member comprising: a first guide wall (intermediate slide rail 12c); a first panel portion (support portion 12b) substantially parallel to and in contact with the frame; and a second panel portion (tab 12f) defining a first aperture (12g), the second panel portion not in contact with the frame. (col. 2, lines 21-46, Figs. 1-5)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the slot interface of Park to have the claimed elements, as taught by Holzer, in order to provide an alternative adjustable bracket assembly.
With respect to claim 2, Park, as modified by Holzer, teaches the slot interface comprises a second guide member comprising: a second guide wall; a third panel portion substantially parallel to and in contact with the frame; and a fourth panel portion coupled to the first panel portion, the second panel portion not in contact with the frame and defining a second aperture. (Holzer, col. 2, lines 21-46, Figs. 1-5)

Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Holzer, as applied above, and further in view of Hakansson et al. (WO 9811312, hereafter Hakansson)
	With respect to claim 3, Park, as modified by Holzer, teaches all that is claimed, as in the above rejection, except wherein: the first guide member further comprises a fifth panel portion 
	Hakansson teaches a slot interface comprising wherein: the first guide member further comprises a fifth panel portion opposite the first panel portion; the second guide member further comprises a sixth panel portion opposite the third panel portion; the first panel portion, the second panel portion, the third panel portion, and the fourth panel portion defining a frame-facing side of the channel defined by the first guide member and the second guide member; and the first guide member and the second guide member forming an entry of the channel at a first end of the slot interfaces. (Figs. 2a-2b)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Park to include additional details as taught by Hakansson, in order to more securely connect the structures.
	With respect to claim 5, Park, as modified by Holzer and Hakansson teaches the first panel portion and the third panel portion are securely fastened to the frame based on mating contours.
With respect to claim 6, Park, as modified by Holzer and Hakansson teaches the frame further comprises a first alignment feature on the surface of the frame and a second alignment feature on the surface of the frame; the first panel portion of the first guide member defines a third alignment feature corresponding the first alignment feature of the frame; and the third panel portion of the second guide member defines a fourth alignment feature corresponding to the second alignment feature of the frame.

s 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 201665917, hereafter Chen) in view of Holzer.
	With respect to claim 7, Chen teaches a system comprising: a first device module comprising a first frame (5); and a slot interface (1) fixedly coupled to the first frame defining a first aperture, a second device module comprising: a second frame (5) having a frame portion defining a second aperture corresponding to the first aperture; a bracket (2) comprising: a second portion that defines a third aperture corresponding to the second aperture; and a first fastener (3) coupling the bracket, the slot interface, and the second frame at the first aperture, the second aperture, and the third aperture. (par. 13-19, Fig. 1)
	Chen does not teach the slot interface comprising: a plurality of guide members defining a channel, a first guide member of the plurality of guide members having a portion defining a first aperture; or a first portion at a first end of the bracket, the first portion to slidably fit in the channel.
Holzer teaches a slot interface (bracket member 12) comprising: a plurality of guide members defining a channel, including a first guide member (12b) defining a first aperture (12g), and a bracket (14) comprising a first portion at a first end of the bracket to slidably fit in the channel. (col. 2, lines 21-46, Figs. 1-5)

With respect to claim 8, Chen, as modified by Holzer, teaches the first frame has a first plurality of alignment features corresponding to a second plurality of alignment features on the slot interface; and the second frame has a third plurality of alignment features corresponding to a fourth plurality of alignment features of the bracket.
With respect to claim 9, Chen, as modified by Holzer, teaches the bracket fastened to the second frame at a third portion at a second end of the bracket using a second fastener; and the slot interface is attached to the first frame using a rivet-less technique.
With respect to claim 10, Chen, as modified by Holzer, teaches the first portion of the bracket comprises a blade, the blade having tapered corners at the first end of the bracket to assist insertion into the channel; the first portion of the bracket and the third portion of the bracket are offset by a width of a surface of the slot interface; and the third aperture of the bracket is located at about the midpoint of the bracket.

s 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
With respect to claim 13, Chen teaches a method of connecting a first device module and a second device module comprising: sliding a blade of a bracket into a channel defined by a slot interface fixedly coupled to a first frame of the first device module; and fastening the bracket to a second frame of the second device module. Although Chen does not explicitly teach that the first and second device modules are imaging device modules, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the invention of Chen could be used to connect any types of structures, including imaging device modules.
	With respect to claim 14, Chen teaches aligning the bracket using a first plurality of alignment features on the bracket corresponding to a second plurality of alignment features on the second frame; and fastening the bracket to the slot interface.

Allowable Subject Matter
Claims 4, 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,720,373, US 5,131,616, US 5,044,589 and US 7,104,024 each teach a device having a slot interface with similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILL E CULLER/Primary Examiner, Art Unit 2853